Citation Nr: 0900996	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right leg, claimed as secondary to service-connected fracture 
of the right knee with postoperative degenerative changes.

2.  Entitlement to service connection for body pain, claimed 
as secondary to service-connected fracture of the right knee 
with postoperative degenerative changes.

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected fracture of the right knee 
with postoperative degenerative changes.

4.  Entitlement to service connection for obesity, claimed as 
secondary to service-connected fracture of the right knee 
with postoperative degenerative changes.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1992 to November 
1992 and from April 1993 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran testified before the undersigned Veterans Law 
Judge at the Board's offices in Washington, D.C. in March 
2008.  A transcript of the hearing has been associated with 
the record.

The veteran's testimony in March 2008 possibly raises the 
issue of an increased rating for his right knee disability.  
The veteran and representative may file such claim with the 
RO.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the right leg other than in the knee was not 
manifest in service or within one year of discharge; there is 
no evidence of a current right leg disability other than the 
already service-connected right knee disability that was 
caused or aggravated by a service-connected disease or 
injury.

2.  Body pain was not caused or aggravated by a service-
connected disease or injury.

3.  Obesity was not caused or aggravated by a service-
connected disease or injury.

4.  In an April 1998 rating decision, the RO denied service 
connection for cervical and lumbar spine injury; the veteran 
did not appeal this decision.

5.  In a November 2002 rating decision, the RO denied service 
connection for a back disability secondary to the service-
connected right knee disability; the veteran did not appeal 
this decision.

6.  The evidence received since the previous rating decisions 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a back disability.

7.  In an April 1998 rating decision, the RO denied service 
connection for hypertension.

8.  The evidence received since the April 1998 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  Arthritis of the right leg was not incurred in or 
aggravated by service, and arthritis of the right knee may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Body pain is not proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(2008).

3.  Obesity is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).

4.  The April 1998 and November 2002 rating decisions are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1100, 20.1104 (2008).

5.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for 
hypertension and a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

A letter dated in July 2002 discussed the evidence necessary 
to establish service connection.  This letter also informed 
the veteran that his claim for a back disability had been 
previously denied and that new and material evidence was 
required to reopen his claim.  It told the veteran what VA 
had done to develop evidence and asked him to identify 
additional evidence.  

An October 2005 letter advised the veteran that new and 
material evidence was necessary to reopen his claim for 
hypertension.  It explained the basis for the previous denial 
and explained the meaning of new and material evidence.  It 
also discussed the evidence necessary to establish service 
connection both on a direct and secondary basis.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining further evidence.

A June 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

In September 2006 the veteran was advised of the basis for 
the previous denials of service connection for his claimed 
back disability.  The evidence of record was listed and the 
veteran was again told how VA would assist him.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran has testified before the undersigned.  
The undersigned explained the potential defects in the 
veteran's claims and agreed to hold the record open to afford 
the veteran an opportunity to submit additional supportive 
evidence.  Such action is in accord with 38 C.F.R. § 3.103.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Right Leg

The veteran asserts that he has additional disability of the 
right leg, claimed as arthritis of the right leg, which is 
related to his service-connected right knee disability.  
Review of the service medical records discloses that the 
veteran had injuries to his right knee in service and 
underwent treatment for a fractured right patella.  He is 
currently in receipt of service connected benefits for a 
disability that is characterized as fracture of the right 
knee, postoperative, with degenerative changes.

Having carefully reviewed the record, the Board concludes 
that service connection right leg arthritis is not warranted.  
In this regard the Board notes that the veteran's essential 
argument is that he has disability of the right leg in 
addition to that for which he is currently in receipt of VA 
benefits.  That Board also notes that, at his March 2008 
hearing, the veteran seemed to clarify that he was seeking 
compensation for additional disability of the right knee.  

However, there is no evidence that the veteran suffers from 
additional disability of the right leg.  The grant of service 
connection, whether on  direct or secondary basis, requires 
competent evidence to establish a diagnosis of the claimed 
disability.  The veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
he currently has disability of the right leg aside from the 
right knee disability which is already the subject of VA 
disability benefits.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for right leg 
arthritis must be denied.

The Board has also considered the veteran's statements that 
he has additional disability of the right leg and that it is 
related to the service-connected right knee disability.  It 
finds, however, that the veteran is not competent to state 
whether his claimed right leg arthritis is related either to 
his service-connected right knee disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right leg arthritis, and there is no doubt to be resolved.

	Body Pain

The veteran maintains that he has diffuse body pain resulting 
from his service-connected right knee disability.  At his 
hearing, he described muscle spasms in the area around his 
knees.  He stated that he performed physical therapy to 
strengthen his quadriceps and that he had been told that he 
fell and had balance problems due to quadriceps weakness.  He 
also described pain in his neck, shoulders, and back, as well 
as swelling in his hands and feet.  He indicated his belief 
that the body pain was not necessarily a separate disability 
from his knee disability, but that it was related to that 
disability.  

VA treatment records reflect the veteran's complaints of 
musculoskeletal pain.  A March 2006 letter from the veteran's 
VA provider notes left shoulder pain following a motor 
vehicle accident.  He also describes complaints pertaining to 
the veteran's left knee, neck, and back.  

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection is 
not warranted for body pain.  The grant of service connection 
requires competent evidence to establish a diagnosis of the 
claimed disability.  In this regard, the Board notes that the 
veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show current disease or 
injury to account for his complaints.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability due to disease 
or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Similarly, the 
Federal Circuit has noted that in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
the veteran must prove existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (2001).  

The Board has considered the veteran's argument that he has a 
disability characterized by body pain and that such 
disability is related to his service-connected right knee 
disability.  It finds, however, that the veteran is not 
competent to provide a diagnosis of a disability 
characterized by diffuse body pain and opine as to whether 
such claimed disability is related to his service-connected 
right knee disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Here, the Board is presented with no underlying pathology to 
account for the veteran's complaints.  Accordingly, service 
connection for a disability characterized by body pain must 
be denied.



	Obesity

The veteran maintains that his morbid obesity is due to his 
right knee disability.  At his hearing before the 
undersigned, he stated that he was at his ideal weight during 
his military career, prior to his right knee injury.  He 
indicated that he could no longer run or walk because he had 
no stability in his right knee.  

VA treatment records show that the veteran is morbidly obese.  
The Board observes that a disability for VA compensation 
purposes refers to an impairment of earning capacity due to a 
disease or injury, rather than to a disease or injury itself.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has concluded that service-connection for obesity 
is not warranted.  In this regard, the Board notes that 
obesity is generally considered to be a clinical finding that 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  The veteran 
has not identified or produced any evidence, medical or 
otherwise, that would tend to show current disability 
characterized by obesity that is due to a disease or injury 
that was incurred in service.  

Absent competent evidence which shows that the veteran's 
obesity constitutes a chronic disability due to disease or 
injury linked to service, service connection is not 
warranted.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The evidence preponderates against the veteran's 
claim, and service connection must be denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

	Back Disability

The RO denied service connection for lumbar and cervical 
spine injuries in an April 1998 rating decision.  It 
determined that although there was evidence of treatment in 
service for lumbar and cervical spine injuries, there was no 
permanent residual or chronic disability subject to service 
connection shown by the evidence.  

The evidence of record at the time of the April 1998 rating 
decision included the veteran's service medical records.  
They indicate that in February 1996, the veteran was seen at 
sick call following a motor vehicle accident.  He complained 
of neck and back pain.  The assessment included rule out 
cervical spine injury and back muscle spasms.  A cervical 
spine X-ray was negative.  On follow up, the assessment was 
cervical strain and low back pain.  On examination for a 
medical evaluation board in October 1996, the veteran 
endorsed recurrent back pain, and reported that he had 
recurring back problems since January 1993 due to a heavy 
ruck sack.  On clinical examination, the veteran's spine was 
normal.  

In November 2002 the RO denied service connection for a back 
condition secondary to the service-connected right knee 
disability.  It concluded that service connection was not 
warranted because there was no evidence that the claimed 
condition existed.

At the time of the November 2002 rating decision, the record 
included the veteran's service medical records as described 
above.  It also included reports from VA examinations.  A VA 
general medical examination was conducted in September 1998.  
The veteran reported that he fell down stairs after his knee 
surgery in 1995 when his crutches slipped.  He also indicated 
that while stationed in North Carolina, his right knee gave 
out and he twisted his lower back.  Regarding his cervical 
spine, the veteran denied any injury or treatment.  Following 
physical examination, the assessment was status post sprain 
of the lumbar spine, objectively and functionally normal.  
The examiner also indicated low back pain syndrome.  He again 
noted that the veteran denied any history of any problems 
with his cervical spine.

The record also included the report of a September 2002 VA 
examination, during which the veteran reported that his right 
knee had caused him to fall so many times that he began to 
have spasms and pain in his cervical and lumbar spine.  
Following physical examination, the examiner concluded that 
there was no pertinent diagnosis because there was no 
pathology.  

The evidence added to the file since the November 2002 rating 
decision includes VA treatment records which indicate the 
veteran's complaints of neck and back pain.  A July 2005 
letter from the veteran's VA physician indicates that the 
veteran had continued neck and back pain.  

Records pertaining to a Worker's Compensation claim include a 
June 2005 letter from the veteran's VA provider which 
indicates that the veteran was involved in a work accident in 
June 2005 and had resultant neck and back pain.  an August 
2005 letter from the U.S. Department of Labor indicates that 
the veteran's claim had been accepted for disabilities to 
include cervical and lumbar strain.

A March 2006 letter from the veteran's VA provider indicates 
that the veteran presented with left shoulder symptoms after 
being involved in an accident two months earlier.  The 
provider noted that since that time, the veteran also 
complained of neck and back pain.  He noted that X-ray, MRI, 
CAT scan, bone scan and an EMG were within normal limits.  An 
August 2006 VA treatment record indicates low back pain.  
However, an August 2006 problem list does not include any 
diagnosis pertaining to the veteran's cervical or lumbar 
spine.

The evidence added to the file since the November 2002 rating 
decision also includes the veteran's March 2008 hearing 
testimony.  He stated that he fell in the shower after his 
knee surgery, sustaining an injury to his back.  He also 
stated that he was involved in a car accident in North 
Carolina which resulted in back injuries.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a back disability has not been submitted.  The 
April 1998 denial was based on a finding that there was no 
permanent residual or chronic disability subject to service 
connection.  The November 2002 denial was based on a 
determination that there was no evidence that the claimed 
condition existed.  The evidence added to the record since 
the previous rating decisions does not include any competent 
evidence showing any permanent residual of the in-service 
injury.  In fact, although the record contains the veteran's 
complaints of pain, they contain no diagnosis of a chronic 
cervical or lumbar spine disability.  

In sum, none of the evidence added to the record since the 
previous final rating decisions relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a back disability.  The veteran's 
assertions that a back disability is related to service or to 
his service-connected right knee disability had previously 
been voiced and were considered by the RO; the current 
assertions are therefore cumulative.  Similarly, medical 
evidence disclosing that the veteran continues to suffer from 
back pain is not new and material.  In this regard the Board 
notes that evidence tending to confirm a previously 
established fact is cumulative.  Accordingly, none of the 
evidence added to the file since the April 1998 and November 
2002  rating decisions is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
a back disability.  Accordingly, the claim is not reopened.

	Hypertension

The RO denied service connection for hypertension in an April 
1998 rating decision.  It noted that there was no evidence in 
service of treatment for hypertension, and determined that 
the claimed condition was not incurred in service.

Of record at the time of the April 1998 rating decision were 
the veteran's service medical records.  They are negative for 
any diagnosis, complaint, or abnormal finding showing 
hypertension.  On examination in October 1996 the veteran 
endorsed high or low blood pressure.  He denied having 
received treatment, and the examiner noted that the veteran's 
blood pressures were normal on examination.  On physical 
evaluation for a Medical Evaluation Board in March 2997, 
review of systems was unremarkable.

The evidence added to the record since the April 1998 rating 
decision includes the report of a September 1998 VA general 
medical examination, which does not indicate that the veteran 
reported hypertension.  

VA outpatient treatment records indicate that the veteran's 
blood pressure was elevated.  The provider indicated that the 
veteran's blood pressure would be reevaluated in the future, 
and noted that his reported pain might be having an effect.  
Subsequent records indicate essential hypertension.

Also added to the file since the April 1998 rating decision 
is the veteran's testimony.  In March 2008 he testified that 
he had been diagnosed with hypertension in 1995, while he was 
stationed at Fort Bragg.  He indicated that he was referred 
to his primary care physician, who advised him that his blood 
pressure was elevated and to drink plenty of water and get 
more rest.  He stated that he was not prescribed any 
medication at that time.  

The Board has also concluded that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for hypertension has not been submitted.  
The April 1998 denial was based on a finding that 
hypertension was not incurred in service.  The evidence added 
to the record since the previous rating decisions does not 
include any competent evidence showing a diagnosis of 
hypertension in service.  In fact, the veteran himself has 
testified that he did not receive treatment for hypertension 
in service.  In sum, none of the evidence added to the record 
since the previous final rating decisions relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for hypertension.  The 
veteran's assertions that hypertension is related to service 
had previously been voiced and were considered by the RO; the 
current assertions are therefore cumulative.  Similarly, 
medical evidence disclosing that the veteran continues to 
suffer hypertension is not new and material.  Rather, 
evidence tending to confirm a previously established fact is 
considered cumulative.  Accordingly, none of the evidence 
added to the file since the April 1998 rating decision is new 
and material for the purpose of reopening the claim of 
entitlement to service connection for hypertension.  
Accordingly, the claim is not reopened.


ORDER

Entitlement to service connection for arthritis of the right 
leg is denied.

Entitlement to service connection for body pain is denied.

Entitlement to service connection for obesity is denied.

The application to reopen the claim of entitlement to service 
connection hypertension is denied.

The application to reopen the claim of entitlement to service 
connection a back disability is denied.




REMAND

The veteran asserts that his major depressive disorder was 
caused by his service-connected right knee disability.  VA 
treatment records reflect a diagnosis of major depressive 
disorder due to general medical condition.  However, the 
records do not specifically address the extent to which the 
service-connected right knee disability affects the veteran's 
psychiatric disorder, and whether other, nonservice-connected 
disabilities also play a part.  The Board therefore finds 
that a VA examination is necessary to address these 
questions.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether his current major 
depressive disorder is related to his 
service-connected right knee disability.  
Upon review of the claims file and 
examination of the veteran, the examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the currently diagnosed major depressive 
disorder is related to the veteran's 
service-connected right knee disability 
(this includes cause or aggravation).  

If so, the examiner should provide a 
discussion regarding the extent to which 
the service-connected disability 
contributes to the major depressive 
disorder, as opposed to the contribution 
of other, nonservice-connected 
disabilities.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


